Case 7:20-cv-00346-MFU-PMS Document 23 Filed 05/28/21 Page 1 of 2 Pageid#: 62




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 JOWELL TRAVIS LEGENDRE,                          )   CASE NO. 7:20CV00346
                                                  )
                        Plaintiff,                )
 v.                                               )   MEMORANDUM OPINION
                                                  )
 OFFICER JOSEPH, ET AL.,                          )   By: Michael F. Urbanski
                                                  )   Chief United States District Judge
                        Defendants.               )

        This matter is before the court on Plaintiff Jowell Travis LeGendre’s motions seeking

 reconsideration of the dismissal of his civil rights action under 28 U.S.C. § 1915(g). After review

 of the record, the court must deny LeGendre’s motions.

        At the time LeGendre filed this civil rights action pursuant to 42 U.S.C. § 1983, he was

 confined at the Albemarle-Charlottesville Regional Jail. He alleged that jail officials allowed or

 used excessive force against him and subjected him to unconstitutional living conditions. He

 sought to proceed without prepayment of the filing costs, pursuant to 28 U.S.C. § 1915.

        Under federal law, however, all prisoner litigants must pay civil action filing fees in full,

 either through prepayment or through installments withheld from the litigant’s inmate trust

 account. 28 U.S.C. § 1915(b). Section 1915(g) denies the installment payment method to

 prisoners who have “three strikes” –– those prisoners who have had three previous cases or appeals

 dismissed as frivolous, malicious, or for failure to state a claim — unless the three-striker inmate

 shows “imminent danger of serious physical injury.” § 1915(g). “A dismissal of a suit for failure

 to state a claim counts as a strike [under § 1915(g)], whether or not with prejudice.” Lomax v.

 Ortiz-Marquez, 140 S. Ct. 1721, 1727 (2020).

        Review of court records indicated that before filing this lawsuit, LeGendre had brought

 such actions or appeals on three or more prior occasions, including LeGendre v. City of
Case 7:20-cv-00346-MFU-PMS Document 23 Filed 05/28/21 Page 2 of 2 Pageid#: 63




 Charlottesville, 7:20CV00182 (W.D. Va. April 23, 2020) (dismissed without prejudice for failure

 to state a claim); LeGendre v. Maney, No. 7:19CV00814 (W.D. Va. Jan. 30, 2020) (dismissed

 without prejudice for failure to state a claim); and LeGendre v. Maney, No. 7:19CV00686 (W.D.

 Va. Oct. 30, 2019) (dismissed without prejudice for failure to state a claim). Therefore, under

 § 1915(g), LeGendre could not proceed with this case without prepayment of the filing costs unless

 he stated facts showing that he was in imminent danger of serious physical injury at the time he

 filed this civil action. The court determined that LeGendre had made no such showing and ordered

 him to pay the full filing costs of $400 for the case. When he failed to do so within the allotted

 time frame, the court summarily dismissed the case under § 1915(g).

        LeGendre moves for reconsideration of the dismissal order, citing McLean v. United

 States, 566 F.3d 391, 393 (4th Cir. 2009), which held that dismissal of a prison civil rights action

 without prejudice for failure to state a claim was not a “strike” under § 1915(g). The holding in

 McLean, however, was abrogated by the United States Supreme Court in Lomax, 140 S. Ct. at

 1727 (“A dismissal of a suit for failure to state a claim counts as a strike, whether or not with

 prejudice.”). Thus, the court concludes that LeGendre’s motions have demonstrated no basis for

 reversal of the dismissal of his civil action under § 1915(g) and, accordingly, will deny his motions.

 An appropriate order will issue herewith.

        ENTER: This 27th day of May, 2021.                                     Michael F. Urbanski
                                                                               Chief U.S. District Judge
                                                                               2021.05.27 23:32:31 -04'00'
                                                       _________________________________
                                                       Chief United States District Judge




                                                   2
